Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-21-00051-CV

                                  IN THE INTEREST OF A.B., a Child

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-02855
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 28, 2021

AFFIRMED

           Appellant appeals the trial court’s order terminating his parental rights to A.B. 1 Appellant

challenges one of the three predicate grounds for termination recited in the trial court’s written

order and the trial court’s best interest finding. We affirm.

                                                 BACKGROUND

           On December 26, 2018, the Texas Department of Family and Protective Services

(“Department”) filed a petition to terminate appellant’s parental rights as the father of A.B. The

Department sought termination pursuant to multiple predicate grounds under Texas Family Code

section 161.001(b)(1).



1
 To protect the identity of the minor child, we refer to the child by initials. See TEX. FAM. CODE § 109.002(d); TEX.
R. APP. P. 9.8.
                                                                                       04-21-00051-CV


           After a bench trial that began on May 19, 2020 and concluded on June 12, 2020, the trial

court terminated appellant’s parental rights pursuant to Family Code section 161.001(b)(1),

subsections (E) (endangerment by conduct), (N) (constructive abandonment), and (O) (failure to

comply with provisions of court order). 2 The trial court also found that termination of appellant’s

parental rights was in the child’s best interest. The Order of Termination was signed on January

26, 2021.

           On appeal, appellant challenges the legal and factual sufficiency of the evidence on which

the trial court relied to conclude endangerment by conduct under subsection (E) and that

termination was in the best interests of A.B. He does not challenge the predicate findings under

subsections (N) and (O). We address subsection (E) first.

                                               STANDARD OF REVIEW

           The involuntary termination of a natural parent’s rights implicates fundamental

constitutional rights and “divests the parent and child of all legal rights, privileges, duties, and

powers normally existing between them, except for the child’s right to inherit from the parent.” In

re S.J.R.-Z., 537 S.W.3d 677, 683 (Tex. App.—San Antonio 2017, pet. denied) (internal quotation

marks omitted). “As a result, appellate courts must strictly scrutinize involuntary termination

proceedings in favor of the parent.” Id. The Department had the burden to prove, by clear and

convincing evidence, both that a statutory ground existed to terminate appellant’s parental rights

and that termination was in the best interests of the child. TEX. FAM. CODE § 161.206; In re A.V.,

113 S.W.3d 355, 362 (Tex. 2003). “‘Clear and convincing evidence’ means the measure or degree

of proof that will produce in the mind of the trier of fact a firm belief or conviction as to the truth




2
    The trial court likewise terminated the mother’s parental rights.


                                                            -2-
                                                                                        04-21-00051-CV


of the allegations sought to be established.” TEX. FAM. CODE § 101.007; In re S.J.R.-Z., 537

S.W.3d at 683.

       When reviewing the sufficiency of the evidence supporting a trial court’s order of

termination, we apply well-established standards of review. See In re J.F.C., 96 S.W.3d 256, 263

(Tex. 2002). To determine whether the Department presented clear and convincing evidence, a

legal sufficiency review requires us to “look at all the evidence in the light most favorable to the

finding to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.” Id. at 266. We “assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could do so.” In re R.S.-T., 522 S.W.3d 92,

98 (Tex. App.—San Antonio 2017, no pet.). “A corollary to this requirement is that a court should

disregard all evidence that a reasonable factfinder could have disbelieved or found to have been

incredible.” In re J.F.C., 96 S.W.3d at 266. Nevertheless, “we may not simply disregard

undisputed facts that do not support the finding; to do so would not comport with the heightened

burden of proof by clear and convincing evidence.” In re S.L.M., 513 S.W.3d 746, 748 (Tex.

App.—San Antonio 2017, no pet.). If a reasonable factfinder could form a firm belief or conviction

that the matter that must be proven is true, then the evidence is legally sufficient. Id. at 747.

       In contrast, in conducting a factual sufficiency review, we must review and weigh all the

evidence, including the evidence that is contrary to the trial court’s findings. In re J.O.A., 283

S.W.3d 336, 345 (Tex. 2009). We consider whether the disputed evidence is such that a reasonable

factfinder could not have resolved it in favor of the challenged finding. In re J.F.C., 96 S.W.3d at

266. The evidence is factually insufficient only if “in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction.” Id.




                                                 -3-
                                                                                      04-21-00051-CV


       In both legal and factual sufficiency review, the trial court, as factfinder, is the sole judge

of the weight and credibility of the evidence. In re A.F., No. 04-20-00216-CV, 2020 WL 6928390,

at *2 (Tex. App.—San Antonio Nov. 25, 2020, no pet.) (mem. op.). We must defer to the

factfinder’s resolution of disputed evidentiary issues and cannot substitute our judgment for that

of the factfinder. See, e.g., In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam) (factual

sufficiency); In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (legal sufficiency).

                              STATUTORY TERMINATION GROUNDS

Applicable Law

       The trial court terminated appellant’s parental rights pursuant to Texas Family Code

section 161.001(b)(1), subsections (E), (N) and (O). In his first argument on appeal, appellant

challenges the legal and factual sufficiency of the evidence to support the trial court’s predicate

findings. When, as here, the trial court terminates a parent’s rights on multiple predicate grounds,

we may affirm on any one ground. In re A.V., 113 S.W.3d at 362; In re D.J.H., 381 S.W.3d 606,

611–12 (Tex. App.—San Antonio 2012, no pet.).

       In general, assuming a best interest finding, only one predicate ground under section

161.001(b)(1) is sufficient to support a judgment of termination. In re A.V., 113 S.W.3d at 362; In

re F.B.C.L., 04-20-00477-CV, 2021 WL 1649221, at *1 (Tex. App.—San Antonio Apr. 28, 2021,

no pet. h.); In re A.R.R., No. 04-18-00578-CV, 2018 WL 6517148, at *1 (Tex. App.—San Antonio

Dec. 12, 2018, pet. denied) (mem. op.). To be successful on appeal, an appellant must challenge

all the predicate grounds upon which a trial court based its termination order. In re S.J.R.-Z., 537

S.W.3d at 682. When an appellant does not challenge all the grounds that may support an order of

termination, we typically do not address the sufficiency of the evidence of any of the predicate

grounds for termination. See In re A.V., 113 S.W.3d at 361–62; In re S.J.R.-Z., 537 S.W.3d at 682.




                                                -4-
                                                                                     04-21-00051-CV


Instead, we must accept the validity of the unchallenged grounds and affirm the termination order.

See In re A.V., 113 S.W.3d at 361–62; In re S.J.R.-Z., 537 S.W.3d at 682.

       However, because termination under subsection 161.001(b)(1)(D) or (E) may have

implications for a parent’s parental rights to other children, appellate courts are instructed to

address issues challenging a trial court’s findings under those subsections. In re N.G., 577 S.W.3d

230, 236–37 (Tex. 2019). Therefore, we will consider appellant’s sufficiency argument as to

subsection E even though he does not challenge termination under subsections N and O. See In re

L.C., No. 12-19-00137-CV, 2019 WL 4727826, at *2 (Tex. App.—Tyler Sept. 27, 2019, no pet.)

(mem. op.) (addressing parents’ sufficiency challenges to subsections D and E even though they

did not challenge all grounds upon which termination could be supported).

       Subsection E allows a trial court to terminate a parent’s rights if it finds by clear and

convincing evidence that the parent “engaged in conduct or knowingly placed the child with

persons who engaged in conduct which endangers the physical or emotional well-being of the

child.” TEX. FAM. CODE § 161.001(b)(1)(E). Under subsection E, the trial court determines

whether there is evidence that a parent’s acts, omissions, or failures to act endangered the child’s

physical or emotional well-being. See In re J.T.G., 121 S.W.3d at 125. “It is not necessary that the

parent’s conduct be directed at the child or that the child actually be injured; rather, a child is

endangered when the environment or the parent’s course of conduct creates a potential for danger

which the parent is aware of but disregards.” In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—

Houston [14th Dist.] 2005, no pet.). Courts may further consider parental conduct that did not

occur in the child’s presence, including conduct before the child’s birth or after the child was

removed from a parent’s care. In re K.J.G., No. 04-19-00102-CV, 2019 WL 3937278, at *4–5

(Tex. App.—San Antonio Aug. 21, 2019, pet. denied) (mem. op.). As a general rule, conduct that




                                                -5-
                                                                                      04-21-00051-CV


subjects a child to a life of uncertainty and instability endangers the physical and emotional well-

being of the child. In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).

Application

       At the time of termination, A.B. was four years old, and appellant had been incarcerated in

Bexar County jail for the preceding seventeen months. Appellant was in jail pending trial on

charges of continuous sexual abuse of A.B.’s half-sisters. Appellant was alleged to have sexually

abused A.B.’s half-sisters sometime in 2017. After A.B.’s half-sisters made accusations of sexual

abuse, but before his arrest, appellant moved to North Carolina. Appellant was later arrested for

continuous sexual abuse charges and made bond. After making bond, appellant cut off his GPS

monitor and was, in his words, “on the run” for a year in Mexico until he was later arrested crossing

back into the United States.

       Appellant also testified: (1) he knew that A.B. required support while he was on the run in

Mexico; (2) he did not know that A.B. was taken into temporary custody by the Department; (3) it

was “my fault” that he did not know this because he did not bother to check on A.B.’s well-being;

(4) he worked while he was on the run; (5) he sent $200 to A.B.’s mother for A.B.’s support but

did not send additional support after an argument with A.B.’s mother; and (6) he did not take

advantage of the opportunity to engage in services through the Department because, by his own

decision, he was “on the run” in Mexico.

       Based on appellant’s testimony, the factfinder could reasonably believe that appellant’s

conduct subjected A.B. to a life of uncertainty and instability. See In re R.W., 129 S.W.3d at 739.

While appellant was in North Carolina or a fugitive in Mexico, appellant was not involved in

A.B.’s life and did not engage in Department services. Appellant asserts that he could not engage

in Department services because he was first on the run and then later incarcerated. But these were

the natural and foreseeable consequences of appellant’s deliberate decision to violate the


                                                -6-
                                                                                                        04-21-00051-CV


conditions of his bond. Appellant knowingly chose not to remain in A.B.’s life for almost its

entirety, and during the limited time that appellant was present in A.B.’s life, appellant was accused

of continuous sexual abuse by A.B.’s half-sisters.

         After reviewing the evidence under the appropriate standards of review, we conclude that

a factfinder could reasonably have formed a firm belief or conviction that appellant’s omissions

and actions, which subject appellant to the possibility of continued incarceration, negatively

impacted A.B.’s living environment and emotional well-being. We therefore hold legally and

factually sufficient evidence supports the trial court’s finding that appellant violated section

161.001(b)(1)(E), and overrule his arguments to the contrary.

                                                  BEST INTERESTS

Applicable Law

         Next, appellant challenges the legal and factual sufficiency of the trial court’s order that

termination of his parental rights was in the best interests of A.B. There is a strong presumption

that a child’s best interest is served by maintaining the relationship between a child and the natural

parent, and the Department has the burden to rebut that presumption by clear and convincing

evidence. See, e.g., In re R.S.-T., 522 S.W.3d at 97. To determine whether the Department satisfied

this burden, the Texas Legislature has provided several factors 3 for courts to consider regarding a



3
 These factors include, inter alia: “(1) the child’s age and physical and mental vulnerabilities; (2) the frequency and
nature of out-of-home placements; (3) the magnitude, frequency, and circumstances of the harm to the child; (4)
whether the child has been the victim of repeated harm after the initial report and intervention by the department; (5)
whether the child is fearful of living in or returning to the child’s home; (6) the results of psychiatric, psychological,
or developmental evaluations of the child, the child’s parents, other family members, or others who have access to the
child’s home; (7) whether there is a history of abusive or assaultive conduct by the child’s family or others who have
access to the child’s home; (8) whether there is a history of substance abuse by the child’s family or others who have
access to the child’s home; (9) whether the perpetrator of the harm to the child is identified; (10) the willingness and
ability of the child’s family to seek out, accept, and complete counseling services and to cooperate with and facilitate
an appropriate agency’s close supervision; (11) the willingness and ability of the child’s family to effect positive
environmental and personal changes within a reasonable period of time; (12) whether the child’s family demonstrates
adequate parenting skills [. . .]; and (13) whether an adequate social support system consisting of an extended family
and friends is available to the child.” TEX. FAM. CODE § 263.307(b).


                                                          -7-
                                                                                                     04-21-00051-CV


parent’s willingness and ability to provide a child with a safe environment, and the Texas Supreme

Court has provided a similar list of factors 4 to determine a child’s best interest. TEX. FAM. CODE

§ 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

         A best interest finding, however, does not require proof of any particular factors. See In re

G.C.D., No. 04-14-00769-CV, 2015 WL 1938435, at *5 (Tex. App.—San Antonio Apr. 29, 2015,

no pet.) (mem. op.). Neither the statutory factors nor the Holley factors are exhaustive, and

“[e]vidence of a single factor may be sufficient for a factfinder to form a reasonable belief or

conviction that termination is in the child’s best interest.” In re J.B.-F., No. 04-18-00181-CV, 2018

WL 3551208, at *3 (Tex. App.—San Antonio July 25, 2018, pet. denied) (mem. op.). Additionally,

evidence that proves a statutory ground for termination is probative on the issue of best interest.

In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). Finally, “[a] trier of fact may measure a parent’s future

conduct by his past conduct [in] determin[ing] whether termination of parental rights is in the

child’s best interest.” In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet.

denied).

Application

         Appellant presents both a present and future danger to A.B. Although the Department

established a service plan for appellant to include family therapy, parenting classes, anger

management, and a drug assessment, appellant completed nothing. See TEX. FAM. CODE

§ 263.307(b)(11) (willingness and ability of child’s family to effect positive environmental and

personal changes within reasonable time period). Appellant’s argument that he could not do so


4
  Those factors include: (1) the desires of the child; (2) the emotional and physical needs of the child now and in the
future; (3) the emotional and physical danger to the child now and in the future; (4) the parental abilities of the
individuals seeking custody; (5) the programs available to assist those individuals to promote the best interest of the
child; (6) the plans for the child by these individuals or the agency seeking custody; (7) the stability of the home or
proposed placement; (8) the acts or omissions of the parent that may indicate the existing parent-child relationship is
not a proper one; and (9) any excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–
72 (Tex. 1976).


                                                         -8-
                                                                                       04-21-00051-CV


because he was either on the run in Mexico or incarcerated is unavailing considering appellant’s

acknowledgement that these were the foreseeable consequences of his intentional decisions after

he was able to post a bond and be released from jail. In other words, had appellant not cut the GPS

monitor and fled to Mexico, he would have had the opportunity to engage in these services.

          Appellant testified he did not know A.B. was in Department care because he did not “bother

to” check on A.B.’s well-being while on the run in Mexico. The record demonstrates A.B. did not

have a stable home during this period. Additionally, the factfinder could have believed that

appellant’s prolonged fugitive status during the Department’s unification attempts is evidence of

an unstable lifestyle. Evidence of appellant’s unstable lifestyle can support a factfinder’s

conclusion that termination of parental rights is in the child’s best interest. In re S.B., 207 S.W.3d

877, 887 (Tex. App.—Fort Worth 2006, no pet.); see also In re M.R., 243 S.W.3d 807, 821 (Tex.

App.—Fort Worth 2007, no pet.) (noting that parent’s inability to provide stable home supports

finding that termination is in the best interest of child). Moreover, appellant’s testimony establishes

that he does not presently, nor at any foreseeable time in the future, have the ability to adequately

care for A.B.

          Appellant has not challenged the trial court’s findings that he constructively abandoned

A.B. Appellant has no relationship with A.B. by virtue of unlawfully fleeing to Mexico after

cutting off his GPS monitor. This unchallenged finding is probative of what is in the child’s best

interest. In re C.H., 89 S.W.3d at 28. Given appellant’s deliberate conduct of moving to North

Carolina and then abandoning A.B. to flee to Mexico, the factfinder could have reasonably formed

a firm belief or conviction that appellant had no interest in parenting A.B. In re E.D., 419 S.W.3d

at 620.

          After reviewing the evidence under the appropriate standards of review, we conclude a

reasonable factfinder could have formed a firm belief or conviction that termination of appellant’s


                                                 -9-
                                                                                    04-21-00051-CV


parental rights was in the best interests of A.B. In re J.F.C., 96 S.W.3d at 266. We therefore hold

legally and factually sufficient evidence supports the trial court’s best interest finding, and we

overrule appellant’s arguments to the contrary.

                                        CONCLUSION

       We affirm the trial court’s order of termination.

                                                  Lori I. Valenzuela, Justice




                                               - 10 -